Exhibit 10.4
SHARED FACILITIES AND SERVICES AGREEMENT
 
THIS SHARED FACILITIES AND SERVICES AGREEMENT (this “Agreement”), dated as of
October 28, 2009, is entered into by PRCM Advisers LLC, a Delaware limited
liability company (the “Manager”) and Pine River Capital Management L.P., a
Delaware limited partnership (“Pine River”).
 
WHEREAS, the Manager was formed to manage the business affairs of Two Harbors
Investment Corp., a Maryland Corporation (the “Company”), in conformity with the
policies and investment guidelines established by the Company’s board of
directors, pursuant to the terms of that certain Management Agreement, dated as
of the date hereof (the “Management Agreement”), by and among the Company, the
Manager and Two Harbors Operating Company LLC; and
 
WHEREAS, the Manager desires to utilize the personnel and other resources of
Pine River that may be necessary or appropriate for the Manager to carry out its
duties and perform its obligations under the Management Agreement, and Pine
River is willing to make such personnel and other resources available for the
Manager’s use.
 
NOW, THEREFORE, in consideration of the mutual promises set forth below, the
parties hereby agree as follows:
 
1.      Services Provided.  Pine River shall provide the Manager with personnel
and other resources necessary or appropriate for the Manager to carry out its
duties and perform its obligations under the Management Agreement (collectively,
the “Resources”).
 
2.      Office Personnel.  All Pine River personnel who provide services
hereunder shall be employees of Pine River or its affiliates, and shall not be
employees of the Manager.  Pine River shall provide the Manager with a
management team for the Company along with any other support personnel necessary
for the Manager to provide the services it is required to provide under the
Management Agreement.  Initially, the management team shall consist of the
following individuals:
 
Name
 
Title
     
Brian C. Taylor
 
Chairman and Director
Thomas Siering
 
Chief Executive Officer, President and Director
Jeffrey Stolt
 
Chief Financial Officer and Treasurer
Steven Kuhn
 
Co-Chief Investment Officer
William Roth
 
Co-Chief Investment Officer
Timothy O’Brien
 
General Counsel and Corporate Secretary
Andrew Garcia
 
Vice President — Business Development



The Manager shall have no right to specify the actual person or persons who will
perform services for the Manager under this Agreement.  Notwithstanding the
foregoing, however, Pine River will employ good faith efforts to identify
suitable personnel possessing the necessary skill and training to facilitate the
provision of adequate services under this Agreement.  In addition, upon a good
faith demonstration by the Manager that any person supplied by Pine River is not
suitable for the Manager’s needs under this Agreement, Pine River will, to the
extent available, substitute other qualified personnel for such unsuitable
personnel.  Office personnel shall be advised that, while providing services to
the Manager, they are to follow the directions of the officers of the Manager
and are to act in the best interests of the Manager.

 
 

--------------------------------------------------------------------------------

 
 
3.      Pine River Employees.  Pine River shall at all times during the term of
the Agreement provide the following benefits to all Pine River personnel who
provide services to the Manager from time to time (the “Manager Personnel”),
whether or not such Manager Personnel are also officers of the Manager or the
Company:  (a) any and all compensation and benefits (including vacation, holiday
and sick pay, life and health insurance, and pension benefits) comparable to
those maintained for Pine River’s employees not engaged in rendering services to
the Manager or as required by any applicable employment practices, policies and
contracts and (b) the payment of all required federal, state, and local taxes,
social security contributions and federal and state unemployment compensation
insurance taxes, subject in each case to the Company’s obligation to reimburse
the Manager for the Company’s allocable share of the compensation paid by the
Manager to its personnel serving as the Company’s principal financial officer
and general counsel and personnel hired by the Manager to serve as in-house
legal, tax, accounting, consulting, auditing, administrative, information
technology, valuation, computer programming and development and back-office
resources to the Company.  Pine River shall also maintain worker’s compensation
and liability insurance covering Manager Personnel in compliance with applicable
law.  Such liability insurance shall contain limits for personal injury and
property damage comparable to those maintained for Pine River’s employees not
engaged in rendering services to the Manager.
 
4.      Charges for Services.
 
(a)    Out of Pocket Expenses.  The Manager shall reimburse Pine River for all
out-of-pocket expenses incurred by Pine River and its applicable Manager
Personnel in the performance of services for the Manager under this Agreement.
 
(b)    Office Personnel.  The Manager shall have no obligation to reimburse Pine
River or its affiliates for the salary, bonus, benefit and other compensation
costs of the personnel of Pine River and its affiliates who provide services to
the Manager under this Agreement, except that, the Manager shall reimburse Pine
River and its affiliates for, without duplication, the allocable share of the
compensation paid by Pine River and its affiliates to their respective personnel
serving as the Company’s principal financial officer and general counsel and
personnel employed by Pine River and its affiliates as in-house legal, tax,
accounting, consulting, auditing, administrative, information technology,
valuation, computer programming and development and back-office resources to the
Company.  The allocable share of such out of pocket costs shall be based upon
commercially reasonable estimates of the percentage of time devoted by such
personnel of Pine River and its affiliates to the Company’s affairs.  Pine River
shall provide the Manager with such information as the Manager may reasonably
request to support the determination of the allocable share of such costs.  Pine
River and its affiliates shall be responsible for the compensation paid by Pine
River and its affiliates to their respective personnel serving as the Company’s
Chief Executive Officer, President, and Chief Investment Officer and the
investment professionals of Pine River and its affiliates.
 
(c)    Other Reimbursable Costs.  The Manager shall reimburse Pine River for all
other costs and expenses incurred by Pine River in connection with the provision
of services hereunder, to the extent such costs and expenses are reimbursable by
the Company to the Manager under the Management Agreement.
 
(d)    Payments and Records.  The Manager shall pay the aggregate amount due to
Pine River under this Section 4 quarterly on the same day the Company reimburses
the Manager for its expenses pursuant to Section 10 of the Management
Agreement.  Pine River shall maintain accurate records of the Manager Personnel
(e.g., title, wage rate, and time used) provided to the Manager pursuant to this
Agreement, and, upon request, the Manager shall be entitled to review such
records at reasonable times.

 
2

--------------------------------------------------------------------------------

 

5.      Term.  The term of this Agreement shall begin as of the date hereof and
it shall extend until October 28, 2012 (the “Initial Term”).  At the expiration
of the Initial Term, the term shall be automatically extended for one additional
year each year thereafter provided the Management Agreement has not been
terminated.  Following a termination of the Management Agreement (for any reason
and by any party thereto), any party to this Agreement shall have the right to
terminate this Agreement by providing 30 days advance written notice of
termination to all other parties hereto.
 
6.      Miscellaneous.
 
(a)    All provisions of this Agreement shall be binding upon the parties
hereto, their respective successors, legal representatives and assigns.  No
party shall have the right to assign all or any portion of its obligations under
or interest in this Agreement, except monies which may be due pursuant hereto,
without the prior written consent of all other parties.
 
(b)    No waiver by any party hereto of any of its rights under this Agreement
shall be effective unless in writing and signed by an officer of the party
waiving such right.  No waiver of any breach of this Agreement shall constitute
a waiver of any subsequent breach, whether or not of the same nature.  This
Agreement may not be modified except by a writing signed by each of the parties
hereto; provided, however, absent the written consent of the Company, this
Agreement may not be modified so as to increase the obligation of the Company to
reimburse amounts to the Manager under the Management Agreement.
 
(c)    This Agreement constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof, and cancels and supersedes any and
all prior written or oral contracts or negotiations between the parties hereto
with respect to the subject matter hereof.
 
(d)    This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by and construed and interpreted in accordance with
the laws of the State of New York, without regard to conflicts of law principles
thereof.
 
(e)    The descriptive headings of the several sections hereof are inserted for
convenience only and shall not control or affect the meaning or construction of
any of the provisions hereof.
 
(f)     Any notice, request or other communication required or permitted in this
Agreement shall be in writing and shall be sufficiently given if hand-delivered
to the applicable party at 601 Carlson Parkway, Suite 330, Minnetonka,
MN  55305, Attention:  General Counsel.
 
(g)    Wherever possible each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 
[Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in their respective names by their duly authorized representatives as of the
date first above written.

 
PRCM ADVISERS LLC
   
By:
/s/ Jeff Stolt
 
Name: Jeff Stolt
 
Title: Chief Financial Officer
   
PINE RIVER CAPITAL MANAGEMENT L.P.
   
By:
/s/ Jeff Stolt
 
Name: Jeff Stolt
 
Title: Chief Financial Officer

 
[Shared Services Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 